Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-8, 11-13, and 16-17 are pending as of the response filed on 10/29/21. Claims 6, 9-10, and 14-15 have been canceled. 
The rejections for nonstatutory double patenting over the claims of USP 10813896; USP 10512622; and copending application 17128195 are withdrawn in consideration of the acceptance of the terminal disclaimer filed on 10/25/21.
Claims 1-5, 7-8, 11-13, and 16-17 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art doesn’t teach or suggest treating an intrahepatic cholestatic disease wherein seladelpar is administered at a dose of 0.5-2 mg/day. Boudes, WO 2015143178 (cited in an IDS) represents the closest prior art, and teaches treatment of intrahepatic cholestasis conditions such as primary biliary cholangitis, primary sclerosing cholangitis, progressive familial intrahepatic cholestasis, and Alagille syndrome comprising administering seladelpar, however, the daily dose of this compound is much higher than the claimed dose. Boudes teaches a daily dose of 20-200 mg., which is 10-100 times higher than the claimed dose/day. Applicants have provided evidence showing a daily dose of seladelpar of 2 mg was effective for improving specific markers of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5, 7-8, 11-13, and 16-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627